Citation Nr: 1745111	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, left tonsil, with postoperative residuals, claimed as due to in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since transferred to the Salt Lake City, Utah, RO.

In March 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing.  The hearing transcript is associated with the record before the Board.  During the hearing, the Veteran limited the scope of consideration of the instant claim to exposure to ionizing radiation only.

The Board remanded the matter on appeal for additional evidentiary development in August 2014.  That development having taken place, the matter is now again before the Board for adjudication.


FINDING OF FACT

The Veteran's squamous cell carcinoma, left tonsil, is not shown to be etiologically related to the Veteran's active service, to include due to any in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma, left tonsil, including as due to in-service exposure to ionizing radiation, are not met.  
38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veteran was provided all required notice in the letter sent in March 2010, prior to the December 2010 initial adjudication of the claim decided herein.  

Regarding VA's duty to assist, the record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the RO indeed forwarded this matter for an opinion as to the Veteran's radiation exposure and the likelihood that it caused his squamous cell carcinoma, left tonsil.  The opinion is of record and has been considered in the adjudication of this claim.  Also, the special development procedures of 38 C.F.R. § 3.311 were undertaken to the extent possible.  The Board finds that VA has complied with its duty to assist.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of this claim.

Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Service connection for a disability claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).

First, if a Veteran participated in a "radiation-risk activity" during service, and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

A "radiation-exposed veteran" is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945 and July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II with opportunity for exposure to ionizing radiation comparable to that of occupation forces in Hiroshima or Nagasaki above; certain service for at least 250 days before February 1992 on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; certain service before January 1, 1974 on Amchitka Island, Alaska; or certain service as an employee of the Department of Energy.  38 C.F.R. § 3.309(d)(3).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at a test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  

Second, if a Veteran was exposed to ionizing radiation during service, and after service developed one of the specifically enumerated diseases or a disease which may be induced by exposure to ionizing radiation, the claim will be developed and adjudicated under the provisions of 38 C.F.R. § 3.311.

Third, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found to not be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Again, in this case, the Veteran has limited his appeal to the claim for squamous cell carcinoma of the left tonsil due to his claimed actual exposure to ionizing radiation.  As noted below, the record does not show, and he does not claim to have been involved in radiation-risk activity in service, and he does not claim the squamous cell carcinoma of the left tonsil initially manifested during service.

Facts and Analysis

The Board has reviewed all the evidence in the claims file, with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran, or obtained on his behalf, be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claim and what the evidence in the claims file shows, or fails to show, with respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims his squamous cell carcinoma, left tonsil, is due to his in-service exposure to ionizing radiation.  Initially, the Board notes that the evidence confirms the presence of the disability claimed.  See 2010 private cancer treatment records.  The question in this appeal is causation.

The Veteran claims he was exposed to ionizing radiation while working as an X-ray technician during service and he contends this exposure resulted in his squamous cell carcinoma of the left tonsil.  Specifically, during his February 2013 hearing, the Veteran testified that he performed X-rays on a daily basis and that he transported "radiation films" from the X-ray machines.  Service treatment and personnel records confirm that the Veteran worked as an X-ray technician from March 1980 to December 1981.  The Veteran's DD-Form 1141 suggests the Veteran accumulated a permissible lifetime dose of "20 REM" while serving at the Medical Research and Material Command located at the Portsmouth Naval Shipyard. Accordingly, the evidence of record shows that the Veteran had service in a position which the Board determined in August 2014 to warrant VA consideration of exposure to ionizing radiation.  The question remains whether the Veteran's level of exposure can be deemed the cause of his squamous cell carcinoma, left tonsil.

Initially, the Board notes that squamous cell carcinoma is listed under 38 C.F.R. § 3.311(b)(2) (2016) as a radiogenic disease (i.e., any other cancer).  It is not, however, among the types of diseases listed at 38 C.F.R. § 3.309(d)(2) (2016) subject to presumptive service connection in radiation-exposed veterans.  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307  or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  In addition, any exposure to ionizing radiation higher than zero triggers a referral to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 (1999). 

Specifically, if a veteran has one of the listed radiogenic diseases, the AOJ must obtain dose information and, if there is no claim based on participation in atmospheric nuclear testing, forward such information to the Under Secretary for Health for a radiation dose estimate.  See 38 C.F.R. §3.311(a).  If the dose estimate is more than zero, the AOJ must refer the claims file to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  See 38 C.F.R. § 3.311(c). 

In this case, in June 2016, the AOJ requested a radiation dose estimate from the Under Secretary for Health, as well as an advisory opinion.  The November 2016 response from the Director of the Post-9/11 Environmental Health Service ("Director") included reference to the Naval Dosimetry Center's October 2010 conclusion that there are no reports of occupational exposure to ionizing radiation pertaining to the Veteran in its database.  A copy of this report is of record.  The Director did recognize the Veteran's in-service work as an x-ray technician.  The Director referenced the Veteran's DD 1141 and noted that it shows a "total lifetime accumulated dose of nothing."  The Director also noted that the Veteran's diagnosis of cancer came twenty-eight years after his claimed exposure, and also noted that the Veteran's family history is unknown.  The Director confirmed that the Veteran did not participate in any radiation risk activity in service.  The Director went on to state that because the Veteran had no record of radiation exposure, the assumption would be made that he was not monitored.  The Director explained that persons not expected to receive more than 1/10 of the annual dose limit (0.5 rem per year) are not required to wear dosimetry.  Because the Veteran did not wear a dosimeter, the Director assigned a dose estimate of 2.0 rem (0.5 rem/year x 4 years in service).  The Director went on to reference a May 2016 position paper from the Health Physics Society, which found that there is evidence of health effects following high-dose radiation exposure, but concluded that below levels of 10 rem, "the observed radiation effects in people are not statistically different from zero."  Based upon this, the Director concluded that because the Veteran's lifetime total radiation dose did not exceed 10 rem, it is unlikely that is squamous cell carcinoma of the left tonsil was caused by exposure to ionizing radiation during his military service.

In December 2016, a representative of the Veterans Benefits Administration submitted an opinion to the Director of the RO.  This opinion relied upon the November 2016 findings and concluded that there is "no reasonable possibility that the Veteran's colon and/or liver cancer can be attributed to ionizing radiation exposure while in military service."  Earlier in the report, the Veteran's squamous cell carcinoma of the left tonsil was referenced; thus, the Board believes the reference to colon and/or liver cancer was simply a typographical error.  

Also in December 2016, the RO sought an opinion from a VA physician.  This physician reviewed the Veteran's claims file and called the Veteran to obtain clarification as to his claimed in-service exposure to radiation.  The VA physician also summarized the Veteran's work history since his separation from active service, which included operation of a cement truck and exposure to cement dust.  The Veteran, however, confirmed in a telephone call with the VA physician that he only operated trucks with wet cement, and he never loaded or hauled dry concrete.  The physician confirmed that the Veteran has no history of smoking or drinking, and also confirmed the onset of squamous cell carcinoma of the left tonsil to have been in 2008.  This physician also indicated that the Veteran's DD Form 1141 does not contain any recorded exposure information and that the 20 REM noted on the form does not represent an exposure experienced by the Veteran.  The VA physician also explained that the silver reclaimed from radiology procedures would not be expected to be radioactive just because it was struck by x-rays.  The VA physician reported review of the Veteran's radiation exposure information by the "SLCHCS Health Physicist," who opined that the Veteran's radiation exposure from his work performing x-rays in 1980 was negligible.  The VA physician also recognized potential exposure to the Epstein-Barr virus while the Veteran was on active duty, but noted that this may have been significant only if the Veteran's cancer manifested in the nasal pharynx, which it did not.  Based upon the foregoing, the VA physician concluded that a review of the record fails to identify a significant service-related exposure, including while working with x-rays, that could have caused the Veteran's squamous cell carcinoma of the left tonsil.  Thus, the VA physician stated that it is less likely than not that the Veteran's squamous cell carcinoma of the left tonsil was caused by or a result of his military service, to include any in-service exposure to ionizing radiation.

Based on the record, the Board finds that service connection for the Veteran's squamous cell carcinoma of the left tonsil is not warranted.  There is no suggestion that the information provided to the Naval Dosimetry Center, the Under Secretary for Health, the Director of the Post-9/11 Environmental Health Service, or the VA physician is incorrect, and there was no evidence from a medical doctor submitted suggesting a positive correlation between the Veteran's squamous cell carcinoma of the left tonsil and exposure to radiation.  The Board finds the medical opinions against the claim to be the most competent and probative evidence of record regarding the etiology of the Veteran's squamous cell carcinoma of the left tonsil in relation to radiation exposure. 

The Board acknowledges that the Veteran believes that his in-service radiation exposure ultimately led to his squamous cell carcinoma of the left tonsil, but there is simply no medical evidence to establish this fact.  While he is competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to determine an answer to such a complex medical question as the cause of cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board finds the Veteran's suggestion that his squamous cell carcinoma of the left tonsil was caused by his exposure to ionizing radiation is outweighed by the probative medical evidence of record to the contrary.

Accordingly, service connection under the criteria of 38 C.F.R. § 3.311 is not warranted.  Again, the Veteran explicitly limited his claim to this theory of entitlement.  The Board will not address any other potential direct causation between the Veteran's active service and his squamous cell carcinoma of the left tonsil.  For the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for squamous cell carcinoma of the left tonsil.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for squamous cell carcinoma, left tonsil, with postoperative residuals, claimed as due to in-service exposure to ionizing radiation, is denied.




____________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


